                         Case 21-51025-MFW                  Doc 3        Filed 09/01/21       Page 1 of 2



                                        IN THE UNITED STATES BANKRUPTCY COURT
                                             FOR THE DISTRICT OF DELAWARE

----------------------------------------------------------------------------    x
In re:                                                                          :   Chapter 11
                                                                                :
Center City Healthcare, LLC d/b/a Hahnemann University                          :   Case No. 19-11466 (MFW)
Hospital, et al.,                                                               :
                                                                                :   Jointly Administered
                                   Debtors.
                                                                                x
---------------------------------------------------------------------------
                                                                                :
Center City Healthcare, LLC d/b/a Hahnemann University
                                                                                :
Hospital, and Philadelphia Academic Health System, LLC,
                                                                                :
                                         Plaintiffs,                            :
                                                                                :
              v.                                                                    Adversary Proceeding No. 21-51025 (MFW)
                                                                                :
S.A. Comunale Co., Inc.,                                                        :
                                                                                :
                                         Defendant.
                                                                                :
---------------------------------------------------------------------------     x

                          SUMMONS AND NOTICE OF PRETRIAL CONFERENCE IN AN
                                      ADVERSARY PROCEEDING
YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to this summons with
the Clerk of the Bankruptcy Court within 30 days after the date of issuance of this summons, except that the United States
and its offices and agencies shall file a motion or answer to the complaint within 35 days.

                      Address of Clerk: 824 Market Street, 3rd Floor
                                        Wilmington, DE 19801

At the same time, you must also serve a copy of the motion or answer upon the Plaintiffs’ attorney.

                       John D. Demmy, Esquire                          Jeffrey C. Hampton, Esquire
                       Monique B. DiSabatino, Esquire                  Adam H. Isenberg, Esquire
                       Saul Ewing Arnstein & Lehr LLP                  Saul Ewing Arnstein & Lehr LLP
                       1201 North Market Street, Suite 2300            Centre Square West
                       P.O. Box 1266                                   1500 Market Street, 38th Floor
                       Wilmington, DE 19899                            Philadelphia, PA 19102

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

YOU ARE NOTIFIED that a pretrial conference of the proceeding commenced by the filing of the complaint will be held
at the following time and place.

                       Address:                                          Room:
                       U.S. Bankruptcy Court                             5th Floor, Courtroom #4
                       824 Market Street
                       Wilmington, DE 19801                              Date and Time:
                                                                         To be determined




38927432.1   9/1/21
                     Case 21-51025-MFW   Doc 3     Filed 09/01/21      Page 2 of 2



IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR
CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY DEFAULT
MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.


United States Bankruptcy Court
for the District of Delaware
                                                         /s/ Una O’Boyle
Date: September 1, 2021                                  Clerk of the Bankruptcy Court




38927432.1 9/1/21
                                             -2-
